DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-6, 8-20 are pending.
Claims 2 and 7 are canceled. Claims 1, 12, 13, and 17 are amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reduction of the air gap when pressed down upon as described in claim 1 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the plurality of bubbles or raised positions containing air as well as where the bubbles or raised portion provide an air gap between the bubbles or raised portions and the first perforation cut or score cut.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-6, 8-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims 1 and 17 recite the plurality of bubbles or raised portion containing air as well as an air gap between the bubbles or raised portion and the first perforation cut or score cut; and reducing the size of the air gap, which were not disclosed in the original description. Therefore, these newly recited limitations are considered new matter. All the dependent claims inherit the same issue .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-6, 8-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 are led to be indefinite because of the newly amended limitation as mentioned in 112(a) section. It is not clear as to how the bubbles or raised portions are filled with air and how the size is reduced when pressed down upon. All the dependent claims inherit the same issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 20200331674) in view of Barbier (US 20170305616).
Regarding claim 1,  Murphy discloses, A container (100) , comprising: a base (101) having a first flange extending from a side of the base (Fig.1) ; a lid (105) having a second flange (Fig.1) extending from a side of the lid; wherein the first flange and second flange are coupled together at a living hinge (107) positioned at ends of the first flange and the second flange (Fig.1) ; a first perforation cut or score cut (108) positioned on the first flange or the second flange (Fig.1,2) ; 
However, Murphy does not explicitly discloses a plurality of bubbles or raised portions positioned on the flange which does not have the perforation cut or score cut ; wherein the bubbles or raised portions are positioned over the first perforation cut or score cut when the lid is closed on the base.
Barbier is in the field of endeavor and discloses a container (10) wherein a plurality of bubbles or raised portions containing air (Fig.3; there is a gap in between element 22 which would contain air) positioned on the first or second flange which does not have the perforation cut or score cut (reinforcement member 22 in on the lid as well as on the base flange). Additionally, Barbier discloses the use of perforation line on the flange in such containers (para 22)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murphy to incorporate a plurality of bubbles or raised portions positioned on the flange, which does not have the perforation cut or score cut as taught by Barbier for the purpose of reinforcing desired location.
With regards to the limitation “the bubbles or raised portions are positioned over the first perforation cut or score cut when the lid is closed on the base” The perforation line of Murphy is on the lid tab (Fig.2, 3) and the use of reinforcing elements are used around weaken areas. Barbier discloses the use of reinforcing members on the base as well as any desired location (para 26). As suggested by 
As a result of the modification the bubbles or raised portions (22) of Murphy-Barbier would  positioned over the first perforation cut or score cut when the lid is closed on the base, where the bubbles or raised portions provide an air gap between the bubbles or raised portion and the first perforation cut or score cut.
 
The limitation “wherein when the bubbles or raised portions are pressed down onto the first perforation cut or score cut thereby reducing the size of the air gap, the first perforation cut or score cut is broken to separate the lid from the base ; and wherein the bubbles or raised portions are deformed when they are depressed to provide a visual indication that the container has been opened.” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. See MPEP § 2114(II).

Regarding claim 3, Murphy-Barbier discloses does not explicitly discloses the bubbles or raised portions are configured as a partial sphere.
However, Barbier discloses element 22 to be any desirable size and shape (Para 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murphy- Barbier to incorporate the bubbles or raised portions 
Regarding claim 4,  Murphy-Barbier discloses a plurality of raised assist beads (Fig.3 element 22 of base 12) are positioned next to the perforation cut or score cut to assist in breaking the first perforation cut or score cut (Para 22, Fig.3, element 22 is shown to be on the flange of the base and next to the folding hinge; hence it can be reasonably expected that these structures are positioned next to the cut since they increase the strength of the flange at desired locations ) when the bubbles or raised portions (Fig.3; 22 of lid) are pressed down onto the perforation cut or score cut.
Regarding claim 14, Murphy-Barbier discloses  there is a tight fit (Para 26)  between the lid and the base on a side of the container opposite of the side where the first and second flanges are positioned such that the container cannot be opened before the first perforation cut or score cut is broken.

Regarding claim 16, the limitation “wherein after the first perforation cut or score cut is broken the second flange on the lid serves as a tab to aid in removal of the lid from the base” is considered intended use. After breaking the perforation line, the flange on the lid of Murphy can be used as a tab  to removal of the lid from the base. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. See MPEP § 2114(II).
Regarding claim 17, Murphy discloses, A container (100) , comprising: a base (101) having a first flange extending from a side of the base (Fig.1) ; a lid (105) having a second flange (Fig.1) extending from a side of the lid; wherein the first flange and second flange are coupled together at a living hinge (107) 
However, Murphy does not explicitly discloses a plurality of bubbles or raised portions containing air positioned on the first or second flange which does not have the perforation cut or score cut ; wherein the bubbles or raised portions are positioned over the first perforation cut or score cut when the lid is closed on the base.
Barbier is in the field of endeavor and discloses a container (10) wherein a plurality of bubbles or raised portions (Fig.3; there is a gap in between element 22 which would contain air) positioned on the first or second flange which does not have the perforation cut or score cut (reinforcement member 22 in on the lid as well as on the base flange). Additionally, Barbier discloses the use of perforation line on the flange in such containers (para 22)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Murphy to incorporate a plurality of bubbles or raised portions positioned on the flange which does not have the perforation cut or score cut as taught by Barbier for the purpose of reinforcing desired location.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Since the broadest reasonable interpretation of "providing" an element is making that element available for use (see the definition of providing at http://dictionary.reference.com/browse/providing), this interpretation does not require machine implementation, does not result in the transformation of a particular article and essentially results in applicant's attempting to patent a general concept or abstract Bilski v. Kappos, 561 U.S.__(2010).
As a result of the modification the bubbles or raised portions (22) of Murphy-Barbier would  positioned over the first perforation cut or score cut when the lid is closed on the base, where the bubbles or raised portions provide an air gap between the bubbles or raised portion and the first perforation cut or score cut.

The limitation “wherein when the bubbles or raised portions are pressed down onto the first perforation cut or score cut thereby reducing the size of the air gap, the first perforation cut or score cut is broken to separate the lid from the base ; and depressing the bubbles or raised portions until the first perforation cut or score cut is broken to separate the lid from the base; and deforming the bubbles or raised portions during depressing the bubbles or raised portion step to provide a visual indication that the container has been opened. ” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. See MPEP § 2114(II).

Regarding claim 18, Murphy-Barbien discloses a plurality of raised assist beads (Fig.3 element 22 of base 12) are positioned next to the perforation cut or score cut to assist in breaking the first perforation cut or score cut (Fig.3, element 22 is shown to be on the flange of the base and next to the folding hinge; hence it can be reasonably expected that these structures are positioned next to the cut .

Response to Arguments
Applicant’s amendments to the specification and claims have overcome the previously applied objections(s) and 112 rejections set forth in the Non-Final Office Action mailed on 06/08/2021, accordingly, the previous grounds of rejection are withdrawn without prejudice. 
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. Applicant’s argument that the raised portions of Barbier did not contain air in between reinforcing ribs and the score cut, the Examiner respectfully disagrees. The limitation regarding air, and air gap is considered to be new matter as described in 112a section above. Furthermore, the member 22 of Barbier appears to have a gap which would have air when the container is in closed state. Lastly, if member 22 is depressed then the size of the air gap is reasonably expected to reduce to some degree thereby meeting the scope of the limitation as claimed in claim 1 and 17 as currently amended. 


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

/SANJIDUL ISLAM/               Examiner, Art Unit 3736              


/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736